t c memo united_states tax_court robert p neumann and sally a neumann petitioners v commissioner of internal revenue respondent docket no filed date jon m ishibashi for petitioners allan e staines for respondent memorandum opinion pajak special_trial_judge this case was heard pursuant to sec_7443a of the code and rule sec_180 sec_181 and sec_182 all section references are to the internal_revenue_code in effect for the years in issue all rule references are to the tax_court rules_of_practice and procedure respondent determined additions to tax in petitioners' federal income taxes as follows - -2 additions to tax sec_6653 sec_6653 year dollar_figure sec_6659 dollar_figure big_number an amount equal to percent of the interest due on dollar_figure an amount equal to percent of the interest due on dollar_figure after concessions the issues remaining for decision are whether petitioners are liable for additions to tax for negligence under sec_6653 and and whether petitioners are liable for additions to tax for valuation_overstatement under sec_6659 this is an affected items proceeding which arises out of petitioners' participation in the alamo east enterprises and alamo east enterprises partnerships the alamo partnerships which leased master recordings the parties stipulated that the alamo partnerships were involved in the encore leasing tax_shelter encore leasing see 104_tc_378 some of the other facts in the instant case also have been stipulated and are so found for clarity and convenience the findings_of_fact and opinion have been combined petitioners resided in danville california at the time the petition was filed during petitioner robert p neumann petitioner was the president of thompson electric an electrical contracting firm located in san ramon california - -3 petitioners are the sole stockholders of thompson electric petitioner has no experience in the music recording industry during petitioner was a partner in the alamo partnerships the alamo partnerships were formed by neil orsi orsi who served as the partnerships' managing general_partner during petitioners invested dollar_figure in alamo east enterprises on their federal_income_tax return petitioners claimed net_loss deductions in the total amount of dollar_figure and investment tax_credits in the amount of dollar_figure with respect to their participation in the alamo partnerships petitioners applied a portion of the investment tax_credits to offset their taxes except for their alternative_minimum_tax and carried back dollar_figure of the investment tax_credits to offset their tax_liability on date this court granted respondent's motions to dismiss for lack of prosecution petitions filed by orsi as tax_matters_partner on behalf of the alamo partnerships the court further decided that the adjustments for the taxable_year were correct as determined and set forth in the notices of final_partnership_administrative_adjustment fpaa respondent's determinations in the fpaa's involved only the activities surrounding the leasing of master recordings with respect to both partnerships - -4 in the notice_of_deficiency respondent determined that petitioners were liable for additions to tax for negligence under sec_6653 and and for additions to tax for valuation_overstatement under sec_6659 sec_6653 provides for an addition_to_tax equal to percent of any underpayment if any part of the underpayment is due to negligence or intentional disregard of rules or regulations sec_6653 provides for an addition_to_tax equal to percent of the interest payable on the deficiency with respect to the portion of the underpayment which is attributable to negligence or intentional disregard of rules or regulations negligence is defined as the lack of due care or the failure to do what a reasonable and ordinarily prudent person would do under the circumstances 85_tc_934 petitioners bear the burden to prove that respondent's negligence determinations are erroneous rule a 58_tc_757 under certain circumstances reliance on the advice of a competent professional adviser may overcome respondent's finding of negligence 469_us_241 89_tc_849 affd 904_f2d_1011 5th cir affd 501_us_868 reliance on professional advice standing alone is not an absolute defense - -5 to negligence but rather a factor to be considered freytag v commissioner supra pincite a taxpayer's reliance on professional advice is an acceptable excuse from the negligence additions to tax where such reliance was reasonable united_states v boyle supra reliance on professional advice must be objectively reasonable 39_f3d_402 2d cir affg tcmemo_1993_480 reliance on representations by insiders promoters or offering materials generally is not an adequate defense to negligence gollin v commissioner tcmemo_1996_454 a taxpayer must be able to show that the adviser reached his or her decision independently 414_f2d_749 4th cir affg per curiam tcmemo_1968_98 a taxpayer ordinarily may not reasonably rely on someone with an inherent conflict of interest goldman v commissioner supra petitioners contend they are not liable for negligence additions to tax because they acted in a reasonable manner and exercised ordinary business care and prudence with respect to their participation in the alamo partnerships further petitioners argue they reasonably relied upon the independent advice of their attorney jeffrey hansen hansen and their accountant george minger minger based upon our review of the record we find that petitioners failed to prove that their actions were that of a - -6 reasonable and ordinarily prudent investor at the onset we note that petitioner readily admitted that he has no experience in the music recording industry indeed petitioner was unsure of the identity of the recording artists who perform on the master recordings leased by the alamo partnerships further petitioners failed to introduce any evidence that they conducted any research regarding the validity or viability of the leasing of master recordings petitioners failed to investigate the marketability or the quality of the master recordings they failed to seek independent appraisals regarding the economic merit of leasing the master recordings there is no evidence that petitioners even listened to the master recordings prior to entering into the lease or that they discussed the marketability of the master recordings with any record distributor petitioners did not inquire about the past successes or failures of the leasing of master recordings moreover they did not inquire about orsi or the other investors with regard to their expertise in the record industry there is also no evidence in the record that petitioners undertook any measure whether precautionary or investigatory to ensure the economic success of the leasing of master recordings we believe that such activities require a greater degree of participation and investigation on the part of petitioners - -7 petitioners contend that in addition to relying on the prospectus the tax opinion presented by henry nunez nunez who was legal counsel on behalf of encore leasing and orsi's due diligence they sought the independent advice of their attorney and accountant we have stated above that reliance on representations by insiders promoters or offering materials generally is not an adequate defense to negligence gollin v commissioner supra it is clear that orsi was a promoter at the very least both orsi and nunez were insiders any information they provided petitioners regarding investment opportunities in the alamo partnerships was self-serving as the promoter orsi had a stake in whether the alamo partnerships were successful in securing investors thus orsi had an inherent conflict of interest under these circumstances petitioners cannot show that orsi reached his decisions independently when he advised them orsi cannot be considered a disinterested source petitioners' reliance on orsi was not objectively reasonable notwithstanding that petitioners failed to produce a copy of any prospectus or any_tax opinion prepared by nunez petitioners' reliance on such material also cannot be said to be reasonable reliance on offering materials is not an adequate defense to negligence gollin v commissioner supra as for petitioners' contention that they are not liable for the additions to tax due to negligence because they relied on the - -8 advice of independent advisers we believe that in the instant case such reliance does not rise to the level necessary to overcome such a finding although it appears that hansen and minger were not investors in the alamo partnerships petitioners' reliance on their professional advice was not reasonable there is no evidence to indicate that either hansen or minger had any expertise in the music recording industry moreover petitioner testified that both hansen and minger rendered their opinions based solely on the prospectus and nunez's tax opinion neither of them sought any independent evaluations or appraisals we believe it incredible that petitioners would argue that such reliance upon the cursory review by advisers regarding matters outside their field of expertise constitutes the actions of a reasonable and ordinarily prudent investor we have stated before that investors cannot escape the negligence_penalty by relying on the advice of persons who are not professional investment counselors 990_f2d_893 6th cir affg donahue v commissioner tcmemo_1991_181 91_tc_524 in sum we believe that a reasonable investor would have done more to protect his or her investment than what petitioners did in the instant case we find petitioners' actions in failing to conduct anything approaching a meaningful - -9 investigation of the alamo partnerships were not the actions that a reasonable and ordinary prudent person would have taken under the circumstances accordingly we conclude that the underpayments for the years at issue were due to negligence under sec_6653 if the court finds petitioners negligent as we have petitioners request a finding under sec_6653 as to the portion of the underpayment that is attributable to negligence and the time period during which the underpayments were unpaid petitioners' concerns about the periods for which sec_6653 applies can be addressed in the rule computation sec_6653 defines an underpayment in the case of a tax to which sec_6211 is applicable as a deficiency as defined in sec_6211 under sec_6211 the term deficiency means the amount by which the tax imposed exceeds the excess of the amount shown as the tax by the taxpayer upon his return in determining whether an underpayment exists the tax shown on the taxpayer's return shall be taken into account only if such return was filed on or before the last day prescribed for the filing of such return sec_6653 the tax reported on an amended_return filed subsequent to the due_date of the original return does not negate the existence of an understatement emmons v commissioner 10_tc_342 affd 898_f2d_50 5th cir deel v commissioner tcmemo_1990_545 in the instant case after the last day prescribed for filing a return for petitioners filed an amended_return for that year which is an admission of an underpayment_of_tax of dollar_figure see sec_301_6653-1 proced admin regs we note that respondent's transcripts also reflect this same amount accordingly we find that the amount of the underpayment attributable to negligence under sec_6653 for is dollar_figure petitioners did not make any arguments with respect to regarding the amount of any underpayment attributable to negligence under sec_6653 therefore we sustain respondent's determination on this point for the next issue is whether petitioners are liable for the additions to tax under sec_6659 for a valuation_overstatement sec_6659 imposes a graduated addition_to_tax wherever an individual has an underpayment_of_tax which equals or exceeds dollar_figure and which is attributable to a valuation_overstatement the amount attributable to a valuation_overstatement is equal to the difference between a taxpayer's correct_tax liability and the tax_liability as reduced by the valuation_overstatement a valuation_overstatement occurs when the value of any property or the adjusted_basis of any property claimed on any return i sec_150 percent or more of the amount determined to be the correct amount of such valuation or adjusted_basis as the case may be sec_6659 in the instant case respondent determined that the value claimed was more than percent of the correct value and therefore the applicable_percentage wa sec_30 in an affected items proceeding res_judicata precludes the relitigation of any issue resolved in the partnership proceeding including the value or basis of partnership assets n c f energy partners v commissio89_tc_741 as stated this court has decided that the adjustments in the related partnerships proceedings for are correct as to the alamo partnerships as set forth in the fpaa's thus the bases of alamo east enterprises and alamo east enterprises are and instead of dollar_figure and dollar_figure as claimed by the respective partnerships for the respondent determined that dollar_figure was an amount attributable to a valuation_overstatement for on this record we find that petitioners did not meet their burden to prove that respondent's determination was wrong accordingly we sustain respondent's determination as to on this issue for respondent's determination is the result of an investment_tax_credit carryback from due to the valuation_overstatement we therefore sustain the addition_to_tax for the valuation_overstatement for to the extent we have not addressed petitioners' other arguments the court finds them to be without merit decision will be entered under rule
